CHANGE IN CONTROL AGREEMENT

                    This Change in Control Agreement (“Agreement”) is entered
into by and between SunTrust Banks, Inc., a Georgia corporation (“SunTrust”),
and Cecil Eugene Kirby (“Executive”).

                    WHEREAS, Executive is employed by SunTrust or provides
services directly or indirectly to SunTrust as a senior executive of SunTrust or
one, or more than one, SunTrust Affiliate; and

                    WHEREAS, the Board and the Compensation Committee have
decided that SunTrust should provide certain benefits to Executive in the event
Executive’s employment is terminated without Cause or Executive resigns for Good
Reason following a Change in Control; and

                    WHEREAS, this Agreement sets forth the benefits which the
Board and the Compensation Committee have decided SunTrust shall provide under
such circumstances and the terms and conditions under which the Board and the
Compensation Committee have decided that such benefits shall be provided;

                    NOW, THEREFORE, in consideration of the mutual promises and
agreements contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
SunTrust and Executive hereby agree as follows:

§ 1.

Definitions

                    1.1  Board.  The term “Board” for purposes of this Agreement
shall mean the Board of Directors of SunTrust.

                    1.2  Cause.  The term “Cause” for purposes of this Agreement
shall (subject to § 1.2(e)) mean:

 

          (a) The willful and continued failure by Executive to perform
satisfactorily the duties of Executive’s job;

 

 

 

          (b) Executive is convicted of a felony or has engaged in a dishonest
act, misappropriation of funds, embezzlement, criminal conduct or common law
fraud;

 

 

 

          (c) Executive has engaged in a material violation of the SunTrust Code
of Conduct; or

 

 

 

          (d) Executive has engaged in any willful act that materially damages
or materially prejudices SunTrust or a SunTrust Affiliate or has engaged in
conduct or activities materially damaging to the property, business or
reputation of SunTrust or a SunTrust Affiliate; provided, however,

 

 

 

          (e) No such act, omission or event shall be treated as “Cause” under
this Agreement unless (i) Executive has been provided a detailed, written
statement of the basis for SunTrust’s belief that such act, omission or event
constitutes “Cause” and an opportunity to meet with the Compensation Committee
(together with Executive’s counsel if Executive chooses to have Executive’s
counsel present at such meeting) after Executive has had a reasonable period in
which to review such statement and, if the allegation is under § 1.2(a), has had
at least a thirty (30) day period to take corrective action and (ii) the
Compensation Committee after such meeting (if Executive meets with the
Compensation Committee) and after the end of such thirty (30) day correction
period (if



--------------------------------------------------------------------------------

 

applicable) determines reasonably and in good faith and by the affirmative vote
of at least two thirds of the members of the Compensation Committee then in
office at a meeting called and held for such purpose that “Cause” does exist
under this Agreement.

 

 

                    1.3  Change in Control.  The term “Change in Control” for
purposes of this Agreement shall mean a change in control of SunTrust of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act as in effect
at the time of such “change in control”, provided that such a change in control
shall be deemed to have occurred at such time as (i) any “person” (as that term
is used in Sections 13(d) and 14(d)(2) of the Exchange Act), is or becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly, of securities representing 20% or more of the combined voting power
for election of directors of the then outstanding securities of SunTrust or any
successor of SunTrust; (ii) during any period of two consecutive years or less,
individuals who at the beginning of such period constitute the Board cease, for
any reason, to constitute at least a majority of the Board, unless the election
or nomination for election of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) the shareholders of SunTrust approve any
reorganization, merger, consolidation or share exchange as a result of which the
common stock of SunTrust shall be changed, converted or exchanged into or for
securities of another corporation (other than a merger with a wholly-owned
subsidiary of SunTrust) or any dissolution or liquidation of SunTrust or any
sale or the disposition of 50% or more of the assets or business of SunTrust; or
(iv) the shareholders of SunTrust approve any reorganization, merger,
consolidation or share exchange unless (A) the persons who were the beneficial
owners of the outstanding shares of the common stock of SunTrust immediately
before the consummation of such transaction beneficially own more than 65% of
the outstanding shares of the common stock of the successor or survivor
corporation in such transaction immediately following the consummation of such
transaction and (B) the number of shares of the common stock of such successor
or survivor corporation beneficially owned by the persons described in §
1.3(iv)(A) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned shares of SunTrust common stock
immediately before the consummation of such transaction, provided (C) the
percentage described in § 1.3(iv)(A) of the beneficially owned shares of the
successor or survivor corporation and the number described in § 1.3(iv)(B) of
the beneficially owned shares of the successor or survivor corporation shall be
determined exclusively by reference to the shares of the successor or survivor
corporation which result from the beneficial ownership of shares of common stock
of SunTrust by the persons described in § 1.3(iv)(A) immediately before the
consummation of such transaction.

 

 

                    1.4  Change in Control Date.  The term “Change in Control
Date” for purposes of this Agreement shall mean the date which includes the
“closing” of the transaction which results from a Change in Control or, if there
is no transaction which results from a Change in Control, the date such Change
in Control is reported by SunTrust to the Securities and Exchange Commission.

 

 

                    1.5  Code.  The term “Code” for purposes of this Agreement
shall mean the Internal Revenue Code of 1986, as amended.

 

                    1.6  Compensation Committee.  The term “Compensation
Committee” for purposes of this Agreement shall mean the Compensation Committee
of the Board.

 

                    1.7  Confidential or Proprietary Information.  The term
“Confidential or Proprietary Information” for purposes of this Agreement shall
mean any secret, confidential, or proprietary information of SunTrust or a
SunTrust Affiliate (not otherwise included in the definition of Trade Secret in
§ 1.20 of this Agreement) that has not become generally available to the public
by the act of one who has the right to disclose such information without
violating any right of SunTrust or a SunTrust Affiliate.

2



--------------------------------------------------------------------------------

                    1.8  Current Compensation Package.  The term “Current
Compensation Package” for purposes of § 3(a)(2)(A) of this Agreement shall mean
the sum of the following:

 

 

 

          (a) Executive’s highest annual base salary from SunTrust and any
SunTrust Affiliate which (but for any salary deferral election) is in effect at
any time during the 1 year period which ends on the date Executive’s employment
with SunTrust or a SunTrust Affiliate terminates under the circumstances
described in § 3(a) or § 3(f);

 

 

 

          (b) The greater of (i) Executive’s target annual MIP bonus for the
calendar year in which Executive’s employment with SunTrust or a SunTrust
Affiliate terminates under the circumstances described in § 3(a) or § 3(f) or
(ii) the greater of (A) the average of the annual MIP bonus which was paid to
Executive (or, if greater, which would have been paid to Executive but for any
bonus deferral election) for the 3 full calendar years in which Executive has
participated in the MIP (or, if less, the number of full calendar years in which
Executive has participated in the MIP) which immediately precedes the calendar
year in which Executive’s employment so terminates or, if Executive was not
eligible to participate in the MIP in the calendar year which immediately
precedes the calendar year in which Executive’s employment so terminates, (B)
the greater of (1) the average MIP bonus described in §1.8(b)(ii)(A) or (2) the
last MIP bonus which was paid to Executive (or, if greater, which would have
been paid to Executive but for any bonus deferral election); and

 

 

 

          (c) (i) The average of the PUP bonus which was paid to Executive (or,
if greater, which would have been paid to Executive but for any bonus deferral
election) for the 3 full performance cycles in which Executive has participated
in the PUP (or, if less, for the number of full performance cycles in which
Executive has participated in the PUP) which immediately precede the performance
cycle which ends in the calendar year in which Executive’s employment with
SunTrust or a SunTrust Affiliate terminates under the circumstances described in
§ 3(a) or § 3(f) or, if Executive was not eligible to participate in the PUP for
the performance cycle which ends in the calendar year in which Executive’s
employment so terminates or if there is no such cycle, (ii) the average PUP
bonus described in §1.8(c)(i) or the last PUP bonus which was paid to Executive
(or, if greater, which would have been paid to Executive but for any bonus
deferral election), whichever is greater.

 

 

                    1.9  Disability Termination.  The term “Disability
Termination” for purposes of this Agreement shall mean a termination of
Executive’s employment on or after the date Executive has a right immediately
upon such termination to receive disability income benefits under SunTrust’s
long term disability plan or any successor to or replacement for such plan.

 

                    1.10  Exchange Act.  The term “Exchange Act” for purposes of
this Agreement shall mean the Securities Exchange Act of 1934, as amended.

 

                    1.11  Good Reason.  The term “Good Reason” for purposes of
this Agreement shall (subject to § 1.11(e)) mean:

 

 

 

          (a) SunTrust or any SunTrust Affiliate after a Change in Control but
before the end of Executive’s Protection Period reduces Executive’s base salary
or opportunity to receive comparable incentive compensation or bonuses without
Executive’s express written consent;

3



--------------------------------------------------------------------------------

 

          (b) SunTrust or any SunTrust Affiliate after a Change in Control but
before the end of Executive’s Protection Period reduces the scope of any of
Executive’s duties, responsibilities or authority without Executive’s express
written consent;

 

 

 

          (c) SunTrust or any SunTrust Affiliate at any time after a Change in
Control but before the end of Executive’s Protection Period (without Executive’s
express written consent) transfers Executive’s primary work site from
Executive’s primary work site on the date of such Change in Control or, if
Executive subsequently consents in writing to such a transfer under this
Agreement, from the primary work site which was the subject of such consent, to
a new primary work site which is outside the “standard metropolitan statistical
area” which then includes Executive’s then current primary work site unless such
new primary work site is closer to Executive’s primary residence than
Executive’s then current primary work site; or

 

 

 

          (d) SunTrust or any SunTrust Affiliate after a Change in Control but
before the end of Executive’s Protection Period fails (without Executive’s
express written consent) to continue to provide to Executive health and welfare
benefits, deferred compensation and retirement benefits, stock option and
restricted stock grants that are in the aggregate comparable to those provided
to Executive immediately prior to the Change in Control Date; provided, however,

 

 

 

          (e) No such act or omission shall be treated as “Good Reason” under
this Agreement unless

 

 

 

 

          (i) (A)  Executive delivers to the Compensation Committee a detailed,
written statement of the basis for Executive’s belief that such act or omission
constitutes Good Reason, (B) Executive delivers such statement before the later
of (1) the end of the ninety (90) day period which starts on the date there is
an act or omission which forms the basis for Executive’s belief that Good Reason
exists or (2) the end of the period mutually agreed upon for purposes of this §
1.11(e)(i)(B) in writing by Executive and the Chairman of the Compensation
Committee, (C) Executive gives the Compensation Committee a thirty (30) day
period after the delivery of such statement to cure the basis for such belief
and (D) Executive actually submits Executive’s written resignation to the
Compensation Committee during the sixty (60) day period which begins immediately
after the end of such thirty (30) day period if Executive reasonably and in good
faith determines that Good Reason continues to exist after the end of such
thirty (30) day period, or

 

 

 

 

 

          (ii) SunTrust states in writing to Executive that Executive has the
right to treat such act or omission as Good Reason under this Agreement and
Executive resigns during the sixty (60) day period which starts on the date such
statement is actually delivered to Executive;

 

 

 

 

          (f) If (i) Executive gives the Compensation Committee the statement
described in § 1.11(e)(i) before the end of the thirty (30) day period which
immediately follows the end of the Protection Period and Executive thereafter
resigns within the period described in § 1.11(e)(i) or (ii) SunTrust provides
the statement to Executive described in § 1.11(e)(ii) before the end of the
thirty (30) day period which immediately follows the end of the Protection
Period and Executive thereafter resigns within the period described in §
1.11(e)(ii), then (iii) such resignation shall be treated under this Agreement
as if made in Executive’s Protection Period; and

 

 

 

          (g) If Executive consents in writing to any reduction described in §
1.11(a) or § 1.11(b), to any transfer described in § 1.11(c) or to any failure
described in § 1.11(d) in lieu of exercising Executive’s right to resign for
Good Reason and delivers such consent to SunTrust, the date such

4



--------------------------------------------------------------------------------

 

consent is delivered to SunTrust thereafter shall be treated under this
definition as the date of a Change in Control for purposes of determining
whether Executive subsequently has Good Reason under this Agreement to resign
under § 3(a) or § 3(f) as a result of any subsequent reduction described in §
1.11(a) or § 1.11(b), any subsequent transfer described in § 1.11(c) or any
subsequent failure described in § 1.11(d).

 

 

                    1.12  Gross Up Payment.  The term “Gross Up Payment” for
purposes of this Agreement shall mean a payment to or on behalf of Executive
which shall be sufficient to pay (i) any excise tax described in § 9 in full,
(ii) any federal, state and local income tax and social security and other
employment tax on the payment made to pay such excise tax as well as any
additional taxes on such payment and (iii) any interest or penalties assessed by
the Internal Revenue Service on Executive which are related to the payment of
such excise tax unless such interest or penalties are attributable to
Executive’s willful misconduct or negligence.

 

                    1.13  MIP.  The term “MIP” for purposes of this Agreement
shall mean the SunTrust Banks, Inc. Management Incentive Plan or, if there is
any material change in the terms, operation or administration of such plan
following a Change in Control, any successor to such plan in which Executive is
eligible to participate and which provides an opportunity for a bonus for
Executive which is comparable to the opportunity which Executive had under such
plan before such Change in Control or, if Executive reasonably determines that
there is no such plan in which Executive is eligible to participate but SunTrust
or a parent corporation maintains a short term bonus plan for the benefit of
senior executives which provides for such an opportunity, such other plan as
agreed to by Executive and the Compensation Committee.

 

                    1.14  Protection Period.  The term “Protection Period” for
purposes of this Agreement shall (subject to § 1.11(f)) mean the two (2) year
period which begins on a Change in Control Date.

 

                    1.15  PUP.  The term “PUP” for purposes of this Agreement
shall mean the SunTrust Banks, Inc. Performance Unit Plan or, if there is any
material change in the terms, operation or administration of such plan following
a Change in Control, any successor to such plan in which Executive is eligible
to participate and which provides an opportunity for a bonus for Executive which
is comparable to the opportunity which Executive had under such plan before such
Change in Control or, if Executive reasonably determines that there is no such
plan in which Executive is eligible to participate but SunTrust or a parent
corporation maintains a long term bonus plan for the benefit of senior
executives which provides for such an opportunity, such other plan as agreed to
by Executive and the Compensation Committee.

 

                    1.16  Restricted Period.  The term “Restricted Period” for
purposes of this Agreement shall mean the period which starts on the date
Executive’s employment by SunTrust or a SunTrust Affiliate terminates under
circumstances which require SunTrust to make the payments and provide the
benefits described in § 3 and which ends on the earlier of (a)(i) the first
anniversary of such termination date for purposes of § 5 and (ii) the second
anniversary of such termination date for all other purposes under this
Agreement, or (b) on the first date following such a termination on which
SunTrust either breaches any obligation to Executive under § 3 or no longer has
any obligation to Executive under § 3.

 

                    1.17  SunTrust.  The term “SunTrust” for purposes of this
Agreement shall mean SunTrust Banks, Inc. and any successor to SunTrust.

 

                    1.18  SunTrust Affiliate.  The term “SunTrust Affiliate” for
purposes of this Agreement shall mean any corporation which is a subsidiary
corporation (within the meaning of § 424(f) of the Code) of SunTrust except a
corporation which has subsidiary corporation status under § 424(f) of the Code
exclusively as a result of SunTrust or a SunTrust Affiliate holding stock in
such corporation as a fiduciary with respect to any trust, estate,
conservatorship, guardianship or agency.

5



--------------------------------------------------------------------------------

                    1.19  Term.  The term “Term” for purposes of this Agreement
shall mean the period described in § 2(b).

 

                    1.20  Trade Secret.  The term “Trade Secret” for purposes of
this Agreement shall mean information, including, but not limited to, technical
or nontechnical data, a formula, a pattern, a compilation, a program, a device,
a method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers that:

 

 

          (a) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and

 

 

 

          (b) is the subject of reasonable efforts by SunTrust or a SunTrust
Affiliate to maintain its secrecy.

 

 

§ 2.

 

Effective Date and Term

 

 

 

          (a) Effective Date.  This Agreement shall be effective on the earlier
of the date that

 

 

 

 

           (1) SunTrust no longer can participate in any transaction which can
be accounted for on the “pooling of interests” method under the requirements of
Accounting Principles Board Opinion No. 16, Business Combinations without regard
to whether this Agreement is effective on such date,

 

 

 

 

 

           (2) a Change in Control cannot be accounted for on such “pooling of
interests” method without regard to the date this Agreement becomes effective,
or

 

 

 

 

 

          (3) a Change in Control can be accounted for on such “pooling of
interests” method without regard to whether this Agreement is effective on the
date of such Change in Control;

 

 

 

 

provided, this Agreement shall be effective at the end of the six (6) month
period which starts on the date of this Agreement (even if neither § 2(1), §
2(2) nor § 2(3) is applicable) if SunTrust has not entered into a letter of
intent or other written agreement to effect a Change in Control before the end
of such period.

 

 

 

 

 

(b) Term.

 

 

 

 

 

          (1) The Term of this Agreement shall be the period which starts on the
date on which this Agreement becomes effective under § 2(a) and ends (subject to
§ 2(b)(2) and § 2(b)(3)) on the third anniversary of such effective date.

 

 

 

 

 

          (2) The Term of this Agreement shall automatically be extended for one
additional year effective as of the first anniversary of the date on which this
Agreement becomes effective under § 2(a) and one additional year effective as of
each such anniversary date thereafter unless either Executive or SunTrust
delivers to the other person notice to the effect that there will be no such one
year extension before the beginning of the 90 day

6



--------------------------------------------------------------------------------

 

 

period which ends on the anniversary date on which such automatic one year
extension otherwise would have been effective.

 

 

 

 

 

          (3) (A)  If Executive’s Protection Period starts before the Term of
this Agreement (as extended, if applicable, under § 2(b)(2)) expires, the then
Term of this Agreement shall automatically be extended until the expiration of
such Protection Period.

 

 

 

 

 

               (B) If Executive’s employment terminates during Executive’s
Protection Period under the circumstances described in § 3(a) or if Executive’s
employment terminates under the circumstances described in § 3(f) before the
Term of this Agreement (as extended, if applicable, under § 2(b)(2)) expires,
the then Term of this Agreement shall automatically be extended until the
earlier of (1) the date Executive agrees that all SunTrust’s obligations to
Executive under this Agreement have been satisfied in full or (B) the date a
final determination is made pursuant to § 8 that SunTrust has no further
obligations to Executive under this Agreement.

 

 

 

§ 3.

 

Compensation and Benefits

 

 

 

 

          (b) General.  If a Change in Control occurs during the Term of this
Agreement and

 

 

 

          (1) SunTrust or a SunTrust Affiliate terminates Executive’s employment
without Cause during Executive’s Protection Period or

 

 

 

          (2) Executive resigns for Good Reason during Executive’s Protection
Period, then:

 

 

 

 

 

          (A) Cash Payment.  SunTrust shall pay Executive two (2) times
Executive’s Current Compensation Package in cash in a lump sum within 30 days
after the date Executive’s employment so terminates.

 

 

 

 

 

          (B) Stock Options.  Each outstanding stock option granted to Executive
by SunTrust shall (subject to § 3(a)(2)(G)) immediately become fully vested and
exercisable on the date Executive’s employment so terminates and Executive shall
be deemed to continue to be employed by SunTrust for the period described in §
3(d) for purposes of determining when Executive’s right to exercise each such
option expires notwithstanding the terms of any plan or agreement under which
such option was granted.

 

 

 

 

 

          (C) Restricted Stock.  Any restrictions on any outstanding restricted
or performance stock grants to Executive by SunTrust shall (subject to §
3(a)(2)(G)) immediately expire and Executive’s right to such stock shall be
non-forfeitable notwithstanding the terms of any plan or agreement under which
such grants were made.

 

 

 

 

 

          (D) Earned but Unpaid Salary, Bonus and Vacation.  SunTrust shall
promptly pay Executive any earned but unpaid base salary and bonus, shall
promptly pay Executive for any earned but untaken vacation and shall promptly
reimburse Executive for any incurred but unreimbursed expenses which are

7



--------------------------------------------------------------------------------

 

 

otherwise reimbursable under SunTrust’s expense reimbursement policy as in
effect for senior executives immediately before Executive’s employment so
terminates.

 

 

 

 

 

          (E) MIP.  SunTrust shall pay Executive within 30 days after
Executive’s employment terminates a portion of Executive’s target bonus or, if
greater, Executive’s projected bonus under the MIP for the calendar year in
which Executive’s employment terminates, where (1) Executive’s projected bonus
shall be no less than the bonus which would have been projected under the
projection procedures in effect under the MIP on the date of the Change in
Control and (2) such portion shall be determined by multiplying such target
bonus or, if greater, such projected bonus by a fraction, the numerator of which
shall be the number of days Executive is employed in such calendar year and the
denominator of which shall be the number of days in such calendar year.

 

 

 

 

 

          (F) PUP.  SunTrust shall pay Executive within 30 days after
Executive’s employment terminates a portion of Executive’s target bonus or, if
greater, Executive’s projected bonus under the PUP for each performance cycle in
effect on the date Executive’s employment terminates, where (1) Executive’s
projected bonus shall be no less than the bonus which would have been projected
under the projection procedures in effect under the PUP on the date of the
Change in Control and (2) such portion shall be determined by multiplying such
target bonus or, if greater, such projected bonus by a fraction, the numerator
of which shall be the number of days Executive is employed in each such
performance cycle and the denominator of which shall be the number of days in
each such performance cycle.

 

 

 

 

 

          (G) Pooling.  The provisions of § 3(a)(2)(B) and § 3(a)(2)(C) shall be
effective on the earlier of (1) the date that SunTrust no longer can participate
in any transaction which can be accounted for on the “pooling of interests”
method under the requirements of Accounting Principles Board Opinion No. 16,
Business Combinations without regard to whether these provisions are effective
on such date, (2) the date there is a Change in Control which can not be
accounted for on such “pooling of interests” method without regard to the date
these provisions become effective or (3) the date there is a Change in Control
which can be accounted for on such “pooling of interests” method without regard
to whether these provisions are effective on the date of such Change in Control;
provided, these provisions shall be effective at the end of the two (2) year
period which starts on the date of this Agreement (even if neither §
3(a)(2)(G)(1), § 3(a)(2)(G)(2) nor § 3(a)(2)(G)(3) is applicable) if SunTrust
has not entered into a letter of intent or other written agreement to effect a
Change in Control before the end of such period.

 

 

 

 

          (b) Continuing Benefit Coverage.  If Executive’s employment terminates
under the circumstances described in § 3(a) or § 3(f), SunTrust or a SunTrust
Affiliate from the date of such termination of Executive’s employment until the
end of Executive’s Protection Period shall provide to Executive medical, dental
and life insurance benefits which are similar in all material respects as those
benefits provided under SunTrust’s employee benefit plans, policies and programs
to senior executives of SunTrust who have not terminated their employment. If
SunTrust cannot provide such benefits under SunTrust’s employee benefit plans,
policies and programs, SunTrust either shall provide such benefits to Executive
outside such plans, policies and programs at no additional expense or tax
liability to Executive or shall reimburse Executive for Executive’s cost to
purchase such benefits and for any tax liability for such reimbursements.

8



--------------------------------------------------------------------------------

 

          (c) No Interference with Vested Benefits.  If Executive’s employment
terminates under the circumstances described in § 3(a) or § 3(f), Executive
shall have a right to any benefits under any employee benefit plan, policy or
program maintained by SunTrust or any SunTrust Affiliate (other than the MIP,
the PUP and the SunTrust Severance Pay Plan) which Executive had a right to
receive under the terms of such employee benefit plan, policy or program after a
termination of Executive’s employment without regard to this Agreement.

 

 

 

          (d) Additional Age and Service Credit.  If Executive’s employment
terminates under the circumstances described in § 3(a) or § 3(f), Executive
shall be deemed to have been employed by SunTrust throughout Executive’s
Protection Period for purposes of computing Executive’s age and service credit
on the date Executive’s employment so terminates under any deferred compensation
or welfare plan, policy or program (except a plan described in § 401 of the
Code) maintained by SunTrust or a SunTrust Affiliate in which Executive is a
participant and under which Executive’s benefit, or eligibility for a benefit,
is based in whole or in part on Executive’s age or service or age and service,
and Executive shall receive such age and service credit notwithstanding the
terms of any such plan, policy or program.

 

 

 

          (e) No Increase in Other Benefits; No Other Severance Pay.  If
Executive’s employment terminates under the circumstances described in § 3(a) or
§ 3(f), Executive waives Executive’s right, if any, to have any payment made
under this § 3 taken into account to increase the benefits otherwise payable to,
or on behalf of, Executive under any employee benefit plan, policy or program,
whether qualified or nonqualified, maintained by SunTrust or a SunTrust
Affiliate and, further, waives Executive’s right, if any, to the payment of
severance pay under any severance pay plan, policy or program maintained by
SunTrust or a SunTrust Affiliate subject to the condition that SunTrust not be
relieved of any of its obligations to Executive under this § 3 pursuant to §
3(g) or § 3(h).

 

 

 

          (f) Termination in Anticipation of Change in Control Date.  Executive
shall be treated under § 3(a) as if Executive’s employment had been terminated
without Cause or Executive had resigned for Good Reason during Executive’s
Protection Period if (1)(A) Executive’s employment is terminated by SunTrust or
a SunTrust Affiliate without Cause after a Change in Control but before the
Change in Control Date which results from such Change in Control or (B)
Executive resigns for Good Reason after a Change in Control but before the
Change in Control Date which results from such Change in Control, (2) such
Change in Control occurs on or after the date this Agreement becomes effective
under § 2 and (3) there is a Change in Control Date which results from such
Change in Control.

 

 

 

          (g) Death or Disability.  Executive agrees that SunTrust will have no
obligations to Executive under this § 3 if Executive’s employment terminates
exclusively as a result of Executive’s death or Executive has a Disability
Termination.

 

 

 

          (h) Release.  Executive agrees that SunTrust will have no obligations
to Executive under this § 3 until Executive executes the form of release which
is attached as Exhibit A to this Agreement and, further, will have no further
obligations to Executive under this § 3 if Executive revokes such release.

9



--------------------------------------------------------------------------------

§ 4.

No Solicitation of Customers or Clients

                    Executive shall not during the Restricted Period solicit any
customer or client of SunTrust or any SunTrust Affiliate with whom Executive had
any material business contact during the two (2) year period which ends on the
date Executive’s employment by SunTrust or a SunTrust Affiliate terminates for
the purpose of competing with SunTrust or any SunTrust Affiliate for any reason,
either individually, or as an owner, partner, employee, agent, consultant,
advisor, contractor, salesman, stockholder, investor, officer or director of, or
service provider to, any corporation, partnership, venture or other business
entity.

§ 5.

Antipirating of Employees

                    Absent the Compensation Committee’s written consent,
Executive will not during the Restricted Period solicit to employ on Executive’s
own behalf or on behalf of any other person, firm or corporation, any person who
was employed by SunTrust or a SunTrust Affiliate during the term of Executive’s
employment by SunTrust or a SunTrust Affiliate (whether or not such employee
would commit a breach of contract), and who has not ceased to be employed by
SunTrust or a SunTrust Affiliate for a period of at least one (1) year.

§ 6.

Trade Secrets and Confidential Information

                    Executive hereby agrees that Executive will hold in a
fiduciary capacity for the benefit of SunTrust and each SunTrust Affiliate, and
will not directly or indirectly use or disclose, any Trade Secret that Executive
may have acquired during the term of Executive’s employment by SunTrust or a
SunTrust Affiliate for so long as such information remains a Trade Secret.

                    Executive in addition agrees that during the Restricted
Period Executive will hold in a fiduciary capacity for the benefit of SunTrust
and each SunTrust Affiliate, and will not directly or indirectly use or
disclose, any Confidential or Proprietary Information that Executive may have
acquired (whether or not developed or compiled by Executive and whether or not
Executive was authorized to have access to such information) during the term of,
in the course of, or as a result of Executive’s employment by SunTrust or a
SunTrust Affiliate.

§ 7.

Reasonable and Necessary Restrictions and Non-Disparagement

                    Executive acknowledges that the restrictions, prohibitions
and other provisions set forth in this Agreement, including without limitation
the Territory and Restricted Period, are reasonable, fair and equitable in
scope, terms and duration; are necessary to protect the legitimate business
interests of SunTrust; and are a material inducement to SunTrust to enter into
this Agreement.  Executive covenants that Executive will not challenge the
enforceability of this Agreement nor will Executive raise any equitable defense
to its enforcement.  Further, Executive and SunTrust each agree not to knowingly
make false or materially misleading statements or disparaging comments about the
other during the Restricted Period.

10



--------------------------------------------------------------------------------

§ 8.

Arbitration

                    Any dispute, controversy or claim arising out of or relating
to this Agreement shall be determined by binding arbitration in accordance with
Title 9 of the United States Code and the applicable set of arbitration rules of
the American Arbitration Association.  Judgment upon any award made in such
arbitration may be entered and enforced in any court of competent jurisdiction. 
All statutes of limitation which would otherwise be applicable in a judicial
action brought by a party shall apply to any arbitration or reference proceeding
hereunder.  Neither SunTrust nor Executive shall appeal such award to or seek
review, modification, or vacation of such award in any court or regulatory
agency.  Unless otherwise agreed, venue for arbitration shall be in Atlanta,
Georgia.  All of Executive’s reasonable costs and expenses incurred in
connection with such arbitration shall be paid in full by SunTrust promptly on
written demand from Executive, including the arbitrators’ fees, administrative
fees, travel expenses, out-of-pocket expenses such as copying and telephone,
court costs, witness fees and attorneys’ fees; provided, however, SunTrust shall
pay no more than $30,000 in attorneys’ fees unless a higher figure is awarded in
the arbitration, in which event SunTrust shall pay the figure awarded in the
arbitration.

§ 9.

Tax Protection

                    If SunTrust or SunTrust’s independent accountants determine
that any payments and benefits called for under this Agreement together with any
other payments and benefits made available to Executive by SunTrust or a
SunTrust Affiliate will result in Executive being subject to an excise tax under
§ 4999 of the Code or if such an excise tax is assessed against Executive as a
result of any such payments and other benefits, SunTrust shall make a Gross Up
Payment to or on behalf of Executive as and when any such determination or
assessment is made, provided Executive takes such action (other than waiving
Executive’s right to any payments or benefits) as SunTrust reasonably requests
under the circumstances to mitigate or challenge such tax.  Any determination
under this § 9 by SunTrust or SunTrust’s independent accountants shall be made
in accordance with § 280G of the Code and any applicable related regulations
(whether proposed, temporary or final) and any related Internal Revenue Service
rulings and any related case law and, if SunTrust reasonably requests that
Executive take action to mitigate or challenge, or to mitigate and challenge,
any such tax or assessment (other than waiving Executive’s right to any payment
or benefit) and Executive complies with such request, SunTrust shall provide
Executive with such information and such expert advice and assistance from
SunTrust’s independent accountants, lawyers and other advisors as Executive may
reasonably request and shall pay for all expenses incurred in effecting such
compliance and any related fines, penalties, interest and other assessments.

11



--------------------------------------------------------------------------------

§ 10.

Miscellaneous Provisions

                    10.1 Assignment.  This Agreement is for the personal
services of Executive, and the rights and obligations of Executive under this
Agreement are not assignable in whole or in part by Executive without the prior
written consent of SunTrust.  This Agreement is assignable in whole or in part
to any successor to SunTrust. However, if SunTrust as part of any Change in
Control transaction fails to assign SunTrust’s obligations under this Agreement
to SunTrust’s successor or such successor fails to expressly agree to such
assignment on or before the Change in Control Date, SunTrust on the Change in
Control Date shall (without any further action on the part of Executive) take
the action called for in § 3 of this Agreement as if Executive had been
terminated without Cause without regard to whether Executive’s employment
actually has terminated.

                    10.2 Governing Law.  This Agreement will be governed by and
construed under the laws of the State of Georgia (without reference to the
choice of law principles thereof), except to the extent superseded by federal
law.

                    10.3 Counterparts.  This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

                    10.4 Headings; References.  The headings and captions used
in this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  Any reference to a section (§ )
shall be to a section (§ ) of this Agreement unless there is an express
reference to a section (§ ) of the Code or the Exchange Act, in which event the
reference shall be to the Code or to the Exchange Act, whichever is applicable.

                    10.5 Amendments and Waivers.  Except as otherwise specified
in this Agreement, this Agreement may be amended, and the observance of any term
of this Agreement may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of
SunTrust and Executive.

                    10.6 Severability.  Any provision of this Agreement held to
be unenforceable under applicable law will be enforced to the maximum extent
possible, and the balance of this Agreement will remain in full force and
effect.

                    10.7 Entire Agreement.  This Agreement constitutes the
entire understanding and agreement of SunTrust and Executive with respect to the
matters contemplated in this Agreement, and supersedes all prior understandings
and agreements between SunTrust and Executive with respect to such transactions.

                    10.8 Notices.  Any notice required hereunder to be given by
either SunTrust or Executive will be in writing and will be deemed effectively
given upon personal delivery to the party to be notified or five (5) days after
deposit with the United States Post Office by registered or certified mail,
postage prepaid, to the other party at the address set forth below or to such
other address as either party may from time to time designate by ten (10) days
advance written notice pursuant to this § 10.8.  All such written communication
will be directed as follows:

 

If to SunTrust:

 

 

 

SunTrust Banks, Inc.

 

Attention:  Chief Executive Officer
303 Peachtree St., NE, 30th Floor

12



--------------------------------------------------------------------------------

 

Atlanta, GA  30308

If to Executive, to the most recent address Executive has provided to SunTrust
for inclusion in Executive’s personnel records.

                    10.9 Binding Effect.  This Agreement shall be for the
benefit of, and shall be binding upon, SunTrust and Executive and their
respective heirs, personal representatives, legal representatives, successors
and assigns, subject, however, to the provisions in § 10.1 of this Agreement.

                    10.10 Not an Employment Contract.  This Agreement is not an
employment contract and shall not give Executive the right to continue in
employment by SunTrust or a SunTrust Affiliate for any period of time or from
time to time.  Moreover, this Agreement shall not adversely affect the right of
SunTrust or a SunTrust Affiliate to terminate Executive’s employment with or
without cause at any time.

                    IN WITNESS WHEREOF, SunTrust and Executive have entered into
this Agreement this 3rd day of September, 2002, and such date shall be the date
of this Agreement.

SUNTRUST BANKS, INC.

 

EXECUTIVE

 

 

 

By:

 

 

 

 

                      /s/ Mary T. Steele

 

 /s/ Cecil Eugene Kirby

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

Mary T. Steele

 

Cecil Eugene Kirby

 

Title:

Senior Vice President and
Human Resources Director

 

 

 

13